Citation Nr: 1436153	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  11-03 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a low back disability, and if so, whether the reopened claim should be granted.  

2.  Entitlement to service connection for a left leg disability, to include as secondary to service-connected knee disabilities.

3.  Entitlement to service connection for a right arm disability, to include as secondary to service-connected knee disabilities.  

4.  Entitlement to a rating in excess of 10 percent for a right knee disability.  

5.  Entitlement to a rating in excess of 10 percent for a left knee disability.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and Ms. W.S.


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from January 1989 to August 1989.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2013 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for bipolar disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for left leg and right arm disabilities and low back disability, of entitlement to increased ratings for service-connected knee disabilities, and of entitlement to a TDIU are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed May 2007 rating decision denied reopening the claim of entitlement to service connection for a low back disability.

2.  The evidence associated with the claims file subsequent to the May 2007 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2013); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

A June 2004 rating decision denied entitlement to service connection for a low back disability based on a finding that there was no evidence that the disability was incurred in or caused by active service.  The Veteran did not appeal that decision.  A May 2007 rating decision denied reopening of the claim of entitlement to service connection for a low back disability based on a finding that the Veteran had not presented new and material evidence.  The Veteran did not appeal that decision.  

The evidence of record at the time of the May 2007 rating decision included the Veteran's service treatment records (STRs), which are silent for complaints of or treatment for a low back disability while the Veteran was in active service; a December 1991 VA examination report, which shows that the Veteran had a possible diagnosis of spondylolisthesis and a diagnosis of spina bifida; and VA Medical Center treatment records which are silent for a diagnosis of a low back disability, but do document the Veteran's complaints of chronic back pain.  

The pertinent evidence that has been received since the May 2007 rating decision includes VA Medical Center treatment records that show the Veteran reported increased back pain following a fall because his service-connected left knee locked when he was walking down a set of stairs; an October 2009 VA examination report in which the VA examiner diagnosed chronic low back strain with left leg radiculopathy and opined that it was not related to the Veteran's active service or secondary to his service-connected knee disabilities; and, the Veteran's December 2013 Board hearing testimony at which time he reported that the fall he sustained as a result of his knee disability caused his back pain to get worse.  

The Board finds that the VA Medical Center treatment records and the various lay statements of record are new and material.  The Board finds that they are not cumulative or redundant of the evidence previously of record.  Moreover, they raise a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for a low back disability is warranted.


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for a low back disability is reopened.  To that extent only, the appeal is granted.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims on appeal are decided.  

The Board notes that in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court in Rice also found that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  In this case, the Veteran has reported that he is unable to work as a result of his service-connected knee disabilities and his low back disability.  Therefore, the Board finds that a TDIU claim has been raised in this case.  It is also inextricably intertwined with his increased rating claims.

With regard to the Veteran's claim of entitlement to service connection for a low back disability, the Board notes that the October 2009 VA examiner opined that the Veteran's low back disability was not related to his military service as the first medical record documenting such disability was not until 2000, 11 years after his separation from active service.  Further, the examiner opined that the Veteran's low back disability was less likely as not secondary to his bilateral knee disabilities as there was no medical evidence to show that patellofemoral pain syndrome caused low back pain.  

The Board finds the October 2009 VA opinions inadequate for adjudication purposes.  In this regard, the Board notes that the examiner based his direct service connection opinion solely on the lack of medical evidence of a back disability until 11 years after the Veteran's separation from active service.  The examiner completely failed to address the Veteran's reports of chronic back pain.  Further, the examiner failed to consider the 1991 diagnosis of spina bifida and whether it is considered a defect or a disease for purposes of service-connected compensation.  Additionally, the VA examiner opined that patellofemoral pain syndrome did not cause back pain, but failed to address the Veteran's report that a fall caused by his service-connected knee disabilities resulted in increased back pain.  Additionally, the examiner did not address whether the Veteran's service-connected knee disabilities could have chronically worsened his back disability.  As the October 2009 opinion is inadequate, it cannot service as the basis of a denial of entitlement to service connection.  

With regard to the Veteran's claim of entitlement to service connection for a right arm disability, the Board notes that the Veteran was seen at the VA Medical Center in August 2008 after falling down a set of concrete stairs following a knee locking episode.  When seen at the VA Medical Center the Veteran reported that he struck his forearm in the fall and the Veteran was noted to have a scape and was diagnosed with contusion at that time.  The Veteran has not been afforded a VA examination to determine whether he has any lasting right arm residuals as a result of the fall.  Therefore, the Board finds that the Veteran should be afforded a VA examination to determine whether he has any right arm residuals resulting from his August 2008 fall.  

With regard to the Veteran's claims of entitlement to increased ratings for left and right knee disabilities, the Board notes that at his December 2013 Board hearing, the Veteran reported his knee disabilities had continued to get worse since his last VA examination.  A review of the record shows that the Veteran was last afforded a VA examination of his knees in October 2009.  As the Veteran has reported that his symptoms have increased in severity, the Board finds that the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from his service-connected knee disabilities.  

With regard to the Veteran's claims of entitlement to service connection for a left leg disability, the Board notes that the Veteran has been diagnosed with left leg radiculopathy, which was related to his low back disability.  The claim is inextricably intertwined with the Veteran's claim of entitlement to service connection for a low back disability.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Additionally, attempts to identify and obtain outstanding treatment records must be made before a decision is rendered with regard to the remaining issues on appeal.



	(CONTINUED ON NEXT PAGE)



Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding pertinent VA or private treatment records not already associated with the claims file.  A specific search should be made for records dated from November 2010 to January 2014 and from March 2014 to the present.

2. Then, schedule the Veteran for a VA examination to determine the nature of any currently present low back disabilities.  The examiner must review the claims file and must note that review in the examination report.  The rationale for all opinions expressed must be provided.  Given that the Veteran has a recorded diagnosis of spina bifida, the examiner should identify any and all diagnoses of low back disabilities and make a determination as to whether the identified low back disabilities are a disease, a defect, or are the result of an injury.  

In determining whether a condition is a defect, as opposed to a disease or injury, the examiner should consider that the term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" are defined as structural or inherent abnormalities or conditions that are more or less stationary in nature.  


Once all diagnoses have been identified and characterized as a disease, defect, or the result of an injury, the examiner should provide the following opinions: 

a) Did the Veteran have a low back disability (a disease or a disability resulting from injury ONLY, not defect) that clearly and unmistakably existed prior to his active service?  If so, was any pre-existing low back disability (a disease or a disability resulting from injury ONLY) clearly and unmistakably not aggravated during active service?  

b) For any disability determined to be a defect, is it at least as likely as not (50 percent or better probability) that the Veteran developed superimposed low back pathology as a result of his active service?

c) With regard to any diagnosed low back disability not found to clearly and unmistakably exist prior to the Veteran's service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the disability was caused or chronically worsened by the Veteran's service-connected knee disabilities, to include any falls resulting from such.

d) If a disability of the back is found to be related to active service, the examiner should state whether the Veteran has any disability of the left leg (e.g., radiculopathy) that is related to the back disability.

3. The Veteran should also be scheduled for a VA examination to determine the nature of any currently present right arm disabilities, to include scars.  The examiner must review the claims file and must note that review in the examination report.  The rationale for all opinions expressed must be provided.  

Based upon the examination results and the review of the record, the examiner should provide an opinion with regard to any diagnosed right arm disability as to whether it is at least as likely as not (50 percent or better probability) that the disability was caused or chronically worsened by the Veteran's service-connected knee disabilities, to include any falls resulting from such.

4. The Veteran should also be scheduled for a VA examination to determine the current level of severity of all impairment resulting from his service-connected knee disabilities.  The examiner must review the claims file and must note that review in the examination report.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

5. Conduct any additional development determined to be warranted.

6. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


